UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6315



KURT LORENZO FORD,

                                             Petitioner - Appellant,

          versus


RONALD   J.   ANGELONE,  Director,      Virginia
Department of Corrections,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-01-1459-AM)


Submitted:   April 18, 2002                 Decided:   April 30, 2002


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kurt Lorenzo Ford, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kurt     Lorenzo   Ford   appeals   the   district   court’s   order

dismissing as untimely his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2001).        We have reviewed the record and the

district court’s opinion and find no reversible error. Accordingly,

we deny Ford’s motion for a certificate of appealability and

dismiss the appeal substantially on the reasoning of the district

court.*   See Ford v. Angelone, No. CA-01-1459-AM (E.D. Va. Jan. 30,

2002).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                               DISMISSED




     *
       Our calculation suggests that 428 non-tolled days elapsed
before Ford filed his § 2254 petition, while the district court
calculated this period as 468 days. Under either calculation, the
petition is untimely.


                                    2